Citation Nr: 1023531	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-40 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a notice of disagreement was timely received 
regarding a September 22, 2004 denial of service connection 
for bilateral hearing loss, tinnitus, and residuals of right 
and left wrist injuries.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from January 24, 
1991 to June 8, 1991, with additional unconfirmed periods of 
active duty for training and inactive duty training from 
March 1976 to January 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Veteran failed to report for a travel board hearing at 
the RO which was scheduled to be conducted in April 2010.  To 
the Board's knowledge, the Veteran has offered no explanation 
as to why she was unable to appear and she has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009) 
[failure to appear for a scheduled hearing treated as 
withdrawal of request].  


FINDING OF FACT

On September 22, 2004, the Special Claims Processing Unit at 
the Cleveland, Ohio RO notified the Veteran of the denial of 
her claims for service connection for bilateral hearing loss, 
tinnitus, and residuals of right and left wrist injuries.  A 
statement expressing dissatisfaction with this decision was 
not received until November 11, 2005.


CONCLUSION OF LAW

A November 11, 2005 notice of disagreement was not timely to 
appeal a denial of service connection on September 22, 2004.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In this case, the question before the Board is not 
entitlement to service connection, but whether a timely 
appeal was filed.  To a large extent, the issue before the 
Board is a question of statutory or regulatory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-
232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter 
of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from 
or discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  

However, the Board acknowledges a factual dispute in this 
case, regarding when the notice of disagreement was actually 
filed.  While the Veteran was not provided notice of the 
specific types of evidence that would substantiate her claim 
as to the date of filing, she has demonstrated actual 
knowledge of this information.  In this regard, in 
correspondence received in January 2009, the Veteran reported 
that, "I know that I sent in my Notice of Disagreement in 
before the 1 year mark and followed it up with another letter 
asking for a response to the 1st letter."  She further stated 
that, "I sent the NOD in August of 2005."  Significantly, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Given the Veteran's statements 
regarding the date the Veteran believes she filed her notice 
of disagreement, the Board finds that, the Veteran has 
demonstrated that she has actual knowledge of the information 
and evidence needed to substantiate her appeal.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran has not identified any evidence 
other than correspondence she had previously sent to the RO.  
As alluded to above, substantiation of this appeal is not 
dependent on medical evidence, or on evidence held by other 
individuals or agencies, but requires that specific 
correspondence have been received at the RO, from the 
Veteran, by a specific date.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

II.  Analysis

The Special Claims Processing Unit, located at the Cleveland, 
Ohio RO denied service connection for bilateral hearing loss, 
tinnitus, and residuals of right and left wrist injuries in 
September 2004, and the Veteran was notified of this decision 
on September 22, 2004, and was notified that she had one year 
from the date of that letter to initiate an appeal.  

The claims file was transferred back to the RO in Portland in 
March 2006.  The Portland RO received, in January 2006, two 
letters from the Veteran, which had been mailed to the RO in 
Cleveland and subsequently transferred to the RO in Portland.  
One letter was dated August 10, 2005, and the other was dated 
November 10, 2005.  Both letters expressed disagreement with 
the denial of her claims.  However, both letters were 
received in the same envelope, which was postmarked as having 
been mailed from Portland on November 11, 2005.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final. 38 C.F.R. § 20.302. 

When VA regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs.  38 C.F.R. 
§ 20.305(a) (2009).

Based on the postmark of November 11, 2005, that date is 
considered the date of receipt of the two letters.  Although 
the Veteran now maintains that she sent a separate copy of 
the letter dated August 10, 2005 on that date, the RO has 
stated in the October 2008 supplemental statement of the 
case, that no correspondence prior to November 11, 2005 was 
received, despite searches of the RO and VA electronic 
records.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that all correspondence from the 
Veteran was handled appropriately and incorporated into the 
claims file.  While the Veteran believes she sent a separate 
copy of the letter before the expiration of the appeal 
period, she has not submitted any evidence beyond her 
assertions to substantiate this claim.  Even if deemed 
credible, the Veteran's assertions alone do not constitute 
clear evidence to the contrary with which to rebut the 
presumption of regularity, as actual receipt is required.  
Therefore, the earliest date of receipt of a notice of 
disagreement is considered to be November 11, 2005.  

As the Veteran did not indicate a desire to appeal the 
September 2004 decision within one year of the date it was 
sent to her, the decision became final on September 22, 2005.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
As such, the November 11, 2005 notice of disagreement was not 
timely.  


ORDER

The appeal regarding the timeliness of the notice of 
disagreement with a September 22, 2004 denial of service 
connection for bilateral hearing loss, tinnitus, and 
residuals of right and left wrist injuries, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


